Exhibit 10.1
[NOTE: CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.]
AMENDED AND RESTATED
WRIGHT EXPRESS CORPORATION
SHORT-TERM INCENTIVE PROGRAM
ARTICLE 1- PURPOSE OF PROGRAM
Wright Express Corporation has adopted this Short-Term Incentive Program
(“STIP”) to attract and retain high-performing employees; to provide incentives
for eligible employees to achieve specified company, department and/or
individual performance goals; and to reward such employees for the achievement
of specified goals on an annual basis. The Short-Term Incentive Program is
intended to qualify as performance-based compensation under Section 162(m) of
the Internal Revenue Code.
ARTICLE 2- DEFINITIONS
Wherever used in this document, the following terms have the meanings set forth
below.
2.1 Appendix means an Appendix to this Program document containing targets,
payment metrics, and other terms of the Program (or modifications thereof)
applicable to a specific Plan Year, First Half-Year Period, or Second Half-Year
Period. The Appendices shall be considered part of the Program document.
2.2 Company means Wright Express Corporation or any legal entity that is
controlled by, under common control with, or that controls Wright Express
Corporation.
2.3 Eligible Earnings means total gross pay for the applicable Plan Year, First
Half-Year Period, or Second Half-Year Period (or the portion thereof during
which the Participant is actively employed and eligible to participate in the
STIP), including, salary or wages classified by the Company as regular; paid
time off (PTO), whether planned or unplanned; holiday; bereavement; jury duty;
retroactive pay; overtime pay; shift differential; language differential; and
excluding, salary or wages classified by the Company as disability pay,
commission/incentive pay, and bonuses. Under no circumstances shall the same
earnings be applicable for a Plan Year and either a First Half-Year Period or a
second Half-Year Period covered by the Plan or included from a period in which
the employee was not a Participant in accordance with section 2.6.
2.4 Effective Date means January 1, 2010.
2.5 MBO means management by objectives — Key Business Drivers.
2.6 Participant means an eligible employee who participates in the Program for a
Plan Year,

Page 1 of 10



--------------------------------------------------------------------------------



 



[NOTE: CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.]
First Half-Year Period or Second Half-Year Period in accordance with Article 3.
2.7 Plan Year means the fiscal year of the Company; as of the Effective Date,
the Plan Year is the calendar year.
2.8 First Half-Year Period means the six-month period beginning on January 1st
and ending on June 30th of the Plan Year.
2.9 Second Half-Year Period means the six-month period beginning on July 1st and
ending on December 31st of the Plan Year.
2.10 Program means this Wright Express Corporation Short-Term Incentive Program,
as amended from time to time, including the provisions of any Appendix, which
are incorporated herein.
ARTICLE 3- PARTICIPATION
3.1 Eligible Employees
Each full-time regular or part-time regular employee of the Company who meets
the following requirements shall be a Participant for a Plan Year:
     (a) The employee is not eligible for payout under a subsidiary bonus
program, a commission plan, or a high performance pay plan of the Company; and
     (b) The employee commences employment on or before November 1 of the
applicable year; and
     (c) The employee is generally considered a manager, director, vice
president, senior vice president, executive vice president, or chief executive
officer within the Company’s human resources information system; and
     (d) Except as provided in Section 3.2, the employee is actively employed on
the bonus payment date for the applicable year.
Each full-time or part time regular employee of the Company who meets the
following requirements shall be a Participant for a First Half-Year Period:
     (a) The employee is not eligible for payout under a subsidiary bonus
program, a commission plan, or a high performance pay plan of the Company; and
     (b) Except as provided in Section 3.2, the employee is actively employed on
the bonus payment date for the applicable half year; and

Page 2 of 10



--------------------------------------------------------------------------------



 



[NOTE: CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.]
     (c) The employee is generally categorized as an individual contributor or a
team leader within the Company’s human resources information system; and
     (d) The employee commences employment on or before May 1 of the Plan Year.
Each full-time or part time regular employee of the Company who meets the
following requirements shall be a Participant for a Second Half-Year Period:
     (e) The employee is not eligible for payout under a subsidiary bonus
program, a commission plan, or a high performance pay plan of the Company; and
     (f) Except as provided in Section 3.2, the employee is actively employed on
the bonus payment date for the applicable half year; and
     (g) The employee is generally categorized as an individual contributor or a
team leader within the Company’s human resources information system; and
     (h) The employee commences employment on or before November 1 of the Plan
Year.
3.2 Special Rules
     (a) A Participant who dies or becomes totally disabled during a Plan Year,
First Half-Year Period, or Second Half-Year Period (as determined under the
Company’s Long-Term Disability program) may receive a pro-rated bonus at target
for the applicable year or half-year based on his or her Eligible Earnings
during the period of the Participant’s active employment. Any bonus payable to a
deceased Participant shall be paid to his or her personal representative.
     (b) A Participant who is not actively employed on the bonus payment date
for a Plan Year, First Half-Year Period, or Second Half-Year Period due to an
approved leave of absence may receive a bonus for the applicable year or
half-year based on his or her Eligible Earnings during the period of the
Participant’s active employment upon his or her return to active employment by
the Company.
     (c) A Participant who shall be the subject of a Performance Improvement
Plan and continues to be the subject of a Performance Improvement Plan at the
time payments are made under Section 5.1 of the Program shall not be eligible to
receive a payment until he or she has successfully met the requirements of the
Performance Improvement Plan.

Page 3 of 10



--------------------------------------------------------------------------------



 



[NOTE: CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.]
ARTICLE 4- INCENTIVES
The Corporate and Executive Officer MBOs for each Plan Year shall be approved by
the Compensation Committee of the Company’s Board of Directors, or its delegate.
An Individual Effectiveness Factor (“IEF”) shall be assigned to an employee
classified as an “associate” based on criteria established by the Company. The
IEF for each associate shall be initially established at 1.00. An associate’s
IEF for a Plan Year or Second Half-Year Period may be adjusted down, but not
below 0.75, or up, but not above 1.25, by action of his or her supervisor with
the approval of his or her division Senior Vice President, or Executive Vice
President as applicable, and the Company’s Chairman and Chief Executive Officer.
However, the foregoing adjustments (in the aggregate) must not increase the
total amount payable under the Program for the given year or half-year. In this
regard, neither the CEO nor any other executive officer is to be considered as
an “associate.”
The performance measures applicable to a Plan Year, First Half-Year Period, or
Second Half-Year Period shall be set out in the Appendix.
ARTICLE 5- PAYMENTS
5.1 Time and Form
Bonuses shall be calculated and paid in a single payment for the applicable year
or half-year, by no later than March 15 of the following year.
5.2 Position Changes
“Position changes” include promotions, demotions, and transfers between
positions and/or departments. All calculations shall be made based on each
Participant’s applicable Eligible Earnings and the Participant’s position and
STIP percentage at the end of the applicable performance period. If a position
change results in a Participant moving from eligibility for Full-Year
participation to eligibility for Half-Year participation after the First
Half-Year has been measured and paid out, the Eligible Earnings for the entire
year will be utilized in calculating the Participant’s Second Half-Year payout.
5.3 Taxes
All federal, state or local taxes that the Program Administrator determines are
required to be withheld from any payments made under the Program shall be
withheld.
ARTICLE 6- ADMINISTRATION
6.1 Program Administrator
The Program shall be administered by the Compensation Committee of the Company’s
Board of

Page 4 of 10



--------------------------------------------------------------------------------



 



[NOTE: CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.]
Directors, which may delegate administrative responsibility in whole or in part
to the Chairman and Chief Executive Officer and/or the Senior Vice President,
Human Resources (“Administrators”), subject to any requirements for review and
approval that may be established by the Compensation Committee. In all areas not
specifically reserved for such review and approval, the decisions of the
applicable Administrator shall be binding on the Company and each eligible
employee under Article 3. Notwithstanding the foregoing, the Compensation
Committee may not modify MBOs or other performance criteria during a Plan Year
so as to increase the payment to a Section 162(m) Participant (as defined below)
or exercise its discretion to increase the amount of incentive pay that would
otherwise be due a Section 162(m) Participant upon attainment of a performance
goal.
6.2 Claims
Claims regarding payments under the Program shall be directed to a Participant’s
direct supervisor and/or the Company’s Compensation Department. Any claim
regarding the amount of any bonus payment hereunder shall be made within 30 days
of the date of such payment, or shall be forfeited.
ARTICLE 7- AMENDMENT AND TERMINATION
The Company reserves the right to terminate, amend, modify and/or restate this
Program, in whole or in part, at will at any time, with or without advance
notice.
ARTICLE 8- MISCELLANEOUS
8.1 Payment Adjustments and Special Circumstances
The Compensation Committee shall have the authority to adjust payments under the
Program (upward or downward) at its discretion. Subject to the approval of the
Compensation Committee, the Chairman and Chief Executive Officer and the Senior
Vice President, Human Resources, acting together, shall have the power to adjust
payments under the Program (upward or downward) as and to the extent appropriate
to achieve the stated goals and purposes of the Program and may approve
exceptions to the Program under special circumstances, to avoid undue hardship
with respect to a Participant. Notwithstanding the foregoing, neither the
Compensation Committee, the Chairman and CEO, the Senior Vice President, Human
Resources, nor any other person may increase or accelerate the payment due to
any Section 162(m) Participant with respect to any Plan Year. The term
“Section 162(m) Participant” shall mean the Chairman and CEO and each of the
four highest paid officers of the Company (other than the President and CEO) on
the last day of the taxable year, for purposes of the executive compensation
disclosure rules under the Securities Exchange Act of 1934.

Page 5 of 10



--------------------------------------------------------------------------------



 



[NOTE: CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.]
8.2 Information
The Program Administrators shall be responsible for ensuring effective
communication of the Program to eligible employees. Copies of the Program shall
be available to all Participants. All modifications and changes to the Program
shall be appropriately documented and communicated to Participants.
8.3 No Guarantee of Payment
The Company does not guarantee payment of any bonus amounts hereunder, except to
the extent that payment is required by applicable law.
8.4 Limitation of Employees’ Rights
Nothing contained in the Program shall confer upon any person a right to be
employed or to continue in the employ of the Employer, or interfere in any way
with the right of the Employer to terminate the employment of a Participant at
any time, with or without cause.
IN WITNESS WHEREOF, Wright Express Corporation has caused this document to be
executed by its duly authorized officer this 29th day of March, 2010.

          WRIGHT EXPRESS CORPORATION
    By:   /s/ Robert C. Cornett         Robert C. Cornett        Its: Senior
Vice President, Human Resources     

     Date: 3/29/2010

Page 6 of 10



--------------------------------------------------------------------------------



 



[NOTE: CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.]
APPENDIX I
2010 STIP FACTORS
STIP Weightings for Plan Year Calculations and Payout

                                      PPG1                     Adjusted        
    Adjusted Net Income     Revenue2     MBOs  
CEO;
CFO, EVP of Fin & Ops;
SVP, Human Resources;
SVP, Client Services; EVP,
Sales & Marketing;
SVP, Corp Payment Sol; SVP,
Corp Development
    50 %     20 %     30 %
SVP, IT & CIO
    50 %     30 %     20 %
Vice Presidents (Non-Sales)
    50 %     20 %     30 %
Vice Presidents (Sales)
    20 %     40 %     40 %
Directors and Managers
    50 %     20 %     30 %
Team Leaders and Associates
    80 %     20 %        

 

1    PPG: Price Per Gallon   2    PPG Adjusted Revenue is reported 2010 Revenue
adjusted for the difference between reported 2010 PPG and Board-approved
budgeted 2010 PPG of $2.80.

Payout Levels
In 2010, the Company must achieve at least threshold results for Adjusted Net
Income in order to pay out any portion of the Short Term Incentive Program.

      Performance Results   Payout %
Threshold
  25% Threshold/Target   50% Target   100% Target/Max   150% Max or above   200%

Note: Payouts for all MBOs will be according to the above chart and will be
interpolated between the performance results levels whenever possible. If an MBO
cannot be interpolated due to the metrics used, payout level for that MBO will
be at the highest performance result level fully achieved.

Page 7 of 10



--------------------------------------------------------------------------------



 



[NOTE: CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.]
APPENDIX II
MBOs
When establishing the performance goals for non-corporate MBOs, Threshold goals
are generally set at 90% probability of achievement, Target goals are generally
set at 75% probability of achievement, and Maximum goals are generally set at
25% probability of achievement.
Corporate MBOs:

                  Threshold         Performance Goal   Performance   Target
Performance   Maximum Performance Adjusted Net Income Full-Year1   $ [**]   $
[**]   $ [**] PPG Adjusted Revenue Full-Year2   $[**]   $[**]   $[**] Adjusted
Net Income First Half-Year3   $[**]   $[**]   N/A PPG Adjusted Revenue First
Half-Year4   $[**]   $[**]   N/A Adjusted Net Income Second Half-Year3   Set by
8/31/10   Set by 8/31/10   Set by 8/31/10 PPG Adjusted Revenue Second Half-Year5
  Set by 8/31/10   Set by 8/31/10   Set by 8/31/10

 

1    Adjusted Net Income Full Year means Adjusted Net Income as reported in the
Corporation’s Form 8-K filing reporting the Corporation’s results for 2010 and
may be adjusted to exclude the following items (if any): losses from
discontinued operations, the cumulative effects of changes in Generally Accepted
Accounting Principles, any one-time charge or dilution resulting from any
acquisition or divestiture, the effect of changes to our effective federal or
state tax rates, extraordinary items of loss or expense, and any other unusual
or nonrecurring items of loss or expense, including restructuring charges. The
Compensation Committee may exercise discretion to include all or part of an item
of loss or expense.   2    PPG Adjusted Revenue is reported 2010 Revenue
adjusted for the difference between reported 2010 PPG and Board-approved
budgeted 2010 PPG   3    Adjusted Net Income First Half-Year means Adjusted Net
Income as reported in the Corporation’s Form 8-K filing reporting the
Corporation’s results for the 1st and 2nd Quarters of 2010 Income Second
Half-Year means Adjusted Net Income as reported in the Corporation’s Form 8-K
filing reporting the Corporation’s results for the 3rd and 4th Quarters of 2010
either, or both, may be adjusted to exclude the following items (if any): losses
from discontinued operations, the cumulative effects of changes in Generally
Accepted Accounting Principles, any one-time charge or dilution resulting from
any acquisition or divestiture, the effect of changes to our effective federal
or state tax rates, extraordinary items of loss or expense, and any other
unusual or nonrecurring items of loss or expense, including restructuring
charges. The Compensation Committee may exercise discretion to include all or
part of an item of loss or expense.   4    PPG Adjusted Revenue First Half-Year
Period is reported 2010 Revenue adjusted for the difference between reported
2010 PPG and Board-approved budgeted 2010 PPG for the 1st and 2nd Quarters of
2010.   5    PPG Adjusted Revenue Second Half-Year Period is reported 2010
Revenue adjusted for the difference between reported 2010 PPG and Board-approved
budgeted 2010 PPG for the 3rd and 4th Quarters of 2010.

Page 8 of 10



--------------------------------------------------------------------------------



 



[NOTE: CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.]
Executive Officer Strategic MBOs: CEO, EVPs, and SVPs have the following
strategic MBOs for 2010:

                                                          2010 Executive MBOs  
Executive   ANI     PPG Adjusted Revenue     MBO Weight     MBO     Threshold  
  Target     Max    
 
                                                       
 
                    10 %     [**]       [**]       [**]       [**]  
Dubyak
Smith
Cornett
    50 %     20 %     10 %     [**]       [**]       [**]       [**]  
Rapkin
Morin
Maxsimic
                    10 %     [**]     $ [**]     $ [**]     $ [**]  
 
                                                       
 
                    10 %     [**]       [**]       [**]       [**]    
Stecklair
    50 %     20 %     10 %     [**]       [**]       [**]       [**]    
 
                    10 %     [**]     $ [**]     $ [**]     $ [**]  
 
                                                       
Hogan
    50 %     30 %     20 %     [**]       [**]       [**]       [**]  
 
                                                         
Strzegowski
    50 %     20 %     15 %     [**]       [**]       [**]       [**]    
 
                    15 %     [**]       [**]       [**]       [**]  

Vice President MBOs: Each Vice President generally has 1-2 MBOs, which may
include a targeted strategic or operational MBO.
Manager MBOs: Each Manager or Director generally has 1-2 MBOs. Manager MBOs will
generally mirror the MBOs assigned to their VP, however, in some cases managers
may be assigned a targeted strategic or operational MBO.
STIP Weightings for First Half-Year Period Calculations and Payout

Page 9 of 10



--------------------------------------------------------------------------------



 



[NOTE: CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.]

              Adj. Net Income   PPG Adj. Revenue
Associates and Team Leaders
  80%   20%

Payout Levels for First Half-Year Period
In 2010, the Company must achieve at least threshold results for First Half-Year
Period Adjusted Net Income in order to pay out any portion of the First
Half-Year Period of the Short Term Incentive Program.

      Performance Results   Payout % Threshold   25% Threshold/Target   50%
Target   100% Target/Max   100% Max or above   100%

Note: Payout levels of the corporate metric payout levels will be
incrementalized.
Payout Levels for Second Half-Year Period
In 2010, the Company must achieve at least threshold results for Second
Half-Year Period Adjusted Net Income in order to pay out any portion of the
Second Half-Year period Short Term Incentive Program.

      Performance Results   Payout % Threshold   25% Threshold/Target   50%
Target   100% Target/Max   150% Max or above   200%

Note: Payout levels of the corporate metric payout levels will be
incrementalized.
Special Provision for Payout of First Half-Year Periods where Actual Performance
Exceeds Target
In the case of a First Half-Year Period where the actual performance exceeds
Target, payout will be capped at Target. The Chairman, President, and Chief
Executive Officer may exercise discretion to modify First Half-Year Period and
Second Half-Year Period payouts based on Company performance or other factors.

Page 10 of 10